Citation Nr: 0809199	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-10 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a dental condition.  

2.  Entitlement to service connection for a bilateral knee 
condition.  

3.  Entitlement to service connection for Paget's disease.  

4.  Entitlement to service connection for hearing loss, to 
include as secondary to Paget's disease.  

5.  Entitlement to service connection for a back condition.  

6.  Entitlement to service connection for a neck condition, 
to include as secondary to a back condition.  



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
January 1948.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which found that new and material evidence had 
not been submitted sufficient to reopen a claim of 
entitlement to service connection for a dental condition, and 
denied service connection for a bilateral knee condition, 
Paget's disease, hearing loss, a back condition, and a neck 
condition as secondary to a back condition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence, evidence that is both new and 
material.  The Court noted that the terms "new" and 
"material" have specific, technical meanings that are not 
commonly known to VA claimants.  The Court indicated that 
because these requirements define particular types of 
evidence, when providing the notice required by the VCAA, it 
is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  

The veteran filed her application to reopen the claim for 
service connection for a dental condition in January 2004.  
The regulation defining new and material evidence was amended 
effective August 29, 2001.  In this case, since the claim to 
reopen was filed after that date, the revised provisions of 
38 C.F.R. § 3.156(a) are applicable.  

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  

The RO sent the veteran a VCAA notice letter in October 2004.  
While this letter informed the veteran of the information and 
evidence necessary to substantiate the underlying claim for 
service connection, this letter did not provide notice of the 
need to submit new and material evidence, nor did it include 
a definition of those terms.  

Failure to provide notice of what constitutes material 
evidence would generally be the type of error which has the 
natural effect of producing prejudice.  Kent at 10.  Further, 
failure to notify the veteran of the correct burden of proof 
in her claim is an inherently prejudicial failure to notify 
her of the information and evidence necessary to substantiate 
her claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
rev'd on other grounds 444 F. 3d 1328 (Fed. Cir. 2006).  

Therefore, the Board finds that VA has not satisfied the 
notification requirements of the VCAA as interpreted in Kent.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The Board 
commits remandable error if it does not obtain these records.  
Id; see also 38 U.S.C.A. § 5103A(c) (requiring VA to obtain 
pertinent VA records); 38 U.S.C.A. § 5103A(b) (requiring VA 
to obtain pertinent records that are adequately identified).    

In an August 2004 VA Form 21-4142 (Authorization and Consent 
to Release Information to the Department of Veterans 
Affairs), the veteran indicated that she was being treated at 
the Togus VA hospital, where she had been treated for the 
past 10 to 15 years.  However, in an April 2006 written VCAA 
response, the veteran reported that the her hospitals were 
the only ones that had all of her records, specifically, 
Boston, Jamaica, Togus, and Manchester.  She added that she 
had been treated at these facilities and had kept up with 
them in the past years.  

The only VA treatment records associated with the claims file 
are from September 2003 to May 2005, and all of these records 
are from the Togus VA Medical Center (VAMC).  As any records 
of treatment for a dental condition, a bilateral knee 
condition, Paget's disease, hearing loss, a back condition, 
or a neck condition are potentially pertinent to the claims 
on appeal are be within the control of VA, they should be 
obtained and associated with the claims file if they in fact 
exist.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such records 
may exist, VA has a duty to attempt to obtain such records - 
and if not available - to document this fact and the reason 
for their unavailability, if any.  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2007), specifically informing her of the 
information and evidence required to 
substantiate her claims, what evidence 
the veteran is responsible for obtaining, 
what evidence VA will undertake to 
obtain, and notify the veteran to provide 
all pertinent evidence in her possession.  

Regarding the request to reopen the claim 
of entitlement to service connection for 
a dental condition, this letter must 
include the definition of new and 
material evidence as revised August 29, 
2001.  See 38 C.F.R. § 3.156(a) (2007).  
This letter should include an explanation 
of the specific reasons for the prior 
denial of service connection, and of what 
is needed to substantiate the element(s) 
of the claims.  

This letter should also provide notice on 
the information and evidence needed to 
establish disability ratings and 
effective dates for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Attempt to obtain all claimed 
outstanding records of VA treatment 
pertinent to the claims on appeal, in 
particular, records of treatment from the 
Boston, Jamaica Plain, Togus, and 
Manchester VAMCs.  If no such records 
exist, that this fact must documented in 
the claims file with an explanation for 
their unavailability, if any.

3.  After ensuring the above, and any 
additional development deemed 
appropriate, is complete, re-adjudicate 
the claims.  If any claim is not fully 
granted, issue a supplemental statement 
of the case before returning the claims 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



